 

Exhibit 10.57



 

ASSIGNMENT AGREEMENT

 

This Agreement (this “Agreement”) dated as of this 5th day of July, 2013,
between THOR 50 VARICK LLC, a Delaware limited liability company (“Assignor”),
having an office at c/o Thor Equities, LLC, 25 West 39th Street, New York, New
York 10018, and AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC., a Delaware
corporation (“Assignee”), having an address at c/o American Realty Capital, 405
Park Avenue, 15th Floor, New York, New York 10022.

 

WITNESSETH:

 

WHEREAS, Assignor is the purchaser under that certain Sale and Purchase
Agreement dated April 30, 2013, between Assignor, as purchaser, and the parties
set forth on Schedule 1 attached hereto, as seller (collectively, “Seller”), as
amended by First Amendment to Purchase and Sale Agreement, dated as of June 21,
2013, and by Second Amendment to Purchase and Sale Agreement, dated as of June
25, 2013, true and complete copies of which are attached hereto as Exhibit 1
(collectively, the “Purchase Contract”), for the purchase of 100% of the shares
(the “Shares”) of Varick Investments S.a.r.l., a Luxembourg private limited
liability company (the “Company”);

 

WHEREAS, the Company is the sole shareholder of Varick Studios Inc., a Delaware
corporation (“Delco”), which company is the sole member of 50 Varick LLC (“US
Propco”), which company is the owner of the commercial condominium units
designated as commercial condominium Unit A and Unit A2 pursuant to the
Declaration (as such term is defined in the Purchase Contract), located at 50
Varick Street, New York, NY 10013, Block 212, Lots 1301 and 1307, and all
general common elements and limited common elements appurtenant thereto
(collectively, the “Property”): and

 

1

 

 

WHEREAS, upon the terms and conditions set forth in this Agreement, Assignor
desires to sell and Assignee desires to purchase, all of Assignor’s right, title
and interest in and to the Purchase Contract with respect to the Shares and all
other matters set forth in the Purchase Contract;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto hereby agree as follows:

 

1.    Subject of Sale. Pursuant to the terms and conditions contained in this
Agreement, Assignor agrees to assign all of its right, title and interest in and
to the Purchase Contract to Assignee, and Assignee agrees to assume all of
Assignor’s obligations under the Purchase Contract.

 

2.    Payment of the Purchase Price.

 

(a)          Assignee shall pay to Assignor the sum of Five Million Eight
Hundred Sixty One Thousand Five Hundred and 00/100 Dollars ($5,861,500.00) (the
“Purchase Price”) as consideration for the assignment of Assignor’s right, title
and interest to purchase the Shares pursuant to the terms of the Purchase
Contract to Assignee pursuant to the terms of this Agreement, by wire transfer
of immediately available funds.

 

(b)          In addition, the parties acknowledge that Assignee (or an affiliate
thereof), in accordance with the terms and conditions of Section 15 hereof, is
simultaneously herewith purchasing from Thor 50 Varick Bridge Lender LLC, a
Delaware limited liability company (“Mezzanine Lender”), which is an affiliate
of Assignor, the Mezzanine Loan (as defined in the Purchase Contract) made to
Delco in the original principal amount of Five Million and 00/100 Dollars
($5,000,000), which purchase of the Mezzanine Loan shall be a present and
absolute purchase and shall not be contingent upon the occurrence of the Closing
(as defined below).

 

2

 

 

3.          The Assignment; Assignee.

 

(a)    Provided that Assignee has complied with all of the terms and conditions
of this Agreement, Assignor shall, on the Closing Date, assign to Assignee all
of Assignor’s right, title and interest to acquire the Shares under the Purchase
Contract and all of Assignor’s other rights under the Purchase Contract, and
Assignee shall assume from Assignor all of Assignor’s obligations, in and to the
Purchase Contract, to have and to hold the same unto Assignee and on the terms
and conditions set forth herein (the “Assignment”) pursuant to the Assignment
and Assumption of Sale and Purchase Agreement attached hereto as Exhibit 2 (the
“Assignment and Assumption Agreement”). Notwithstanding the foregoing or
anything to the contrary contained herein, (i) Assignee agrees that it shall
have no right to terminate or cancel the Purchase Contract pursuant to Section
3(c) thereof or otherwise and (ii) Assignor agrees that prior to exercising any
right of Assignor to terminate or cancel the Purchase Contract pursuant to
Section 3(c) thereof or otherwise, Assignor shall give prior written notice to
Assignee of such intent to terminate or cancel, and Assignee shall have the
option, to be exercised in writing by notice to Assignor within one (1) Business
Day after the giving of such notice by Assignor, to accelerate the Closing of
the Assignment, which Closing Date shall be one (1) Business Day after the
giving of such notice of exercise to Assignor, and the full Purchase Price shall
be paid to Assignor on such accelerated Closing Date. In the event that Assignee
does not exercise its option to accelerate the Closing within such one (1)
Business Day period, Assignor may terminate or cancel the Purchase Contract at
any time thereafter and this Agreement shall be automatically terminated, and
this Agreement shall be null and void and of no further force or effect, except
for any provision which specifically survives termination, and neither party
hereto shall have any further claim against the other by reason of this
Agreement.

 

3

 

 

(b)          Assignor and Assignee agree that Assignee is a newly formed single
purpose Delaware limited liability company, the sole purpose of which shall be
to enter into this Agreement and acquire the Shares pursuant to the Purchase
Contract.

 

4.          “As-Is”

 

(a)          Assignee hereby agrees to accept the Assignment and the Assignment
and Assumption Agreement from Assignor, and hereby acknowledges and agrees that
the Property and the Shares shall, on the date of the closing under the Purchase
Contract, be in their “as-is, where-is” condition on the date hereof, subject to
use, wear, tear and natural deterioration, and such other matters as are set
forth in the Purchase Contract, including, without limitation, the construction
of the Landlord’s Work (as defined in the Purchase Contract), between the date
hereof and the Closing Date and all Group Entities Liabilities (as defined in
the Purchase Contract). Furthermore, Assignee acknowledges that it shall accept
the assignment of the Shares in strict accordance with the Purchase Contract.

 

4

 

 

(b)          Assignee acknowledges that it has investigated, and is satisfied
with, the Shares and the Group Entities (as defined in the Purchase Contract),
the Property and the physical condition thereof, including expenses and
operations and environmental matters, and all other matter or things affecting
or relating to the Shares, the Group Entities and the Property, and that
Assignee is fully familiar with the Shares, the Group Entities and the Property.
Assignee acknowledges that it has received copies of the Spring Lease (as
defined in the Purchase Contract) and the Declaration and is fully familiar with
the Spring Lease and the Declaration. Assignee acknowledges and agrees that the
Property shall, on the date of the closing under the Purchase Contract, be in
its “as-is, where-is” condition as of such closing, including without
limitation, all environmental conditions and all latent and patent defects, and
subject to all ongoing construction. Assignee expressly acknowledges that it is
fully familiar with the physical condition of the Property as of the date
hereof, Assignee hereby accepts the condition of the Property with all
personalty, fixtures, trash, and debris, if any, and Assignee further expressly
acknowledges that Assignor has no obligation whatsoever with respect to the
delivery of the Property at Closing or the condition thereof and that Assignor
has no obligation whatsoever to do any work in connection with the Property,
including without limitation, the Landlord’s Work. Neither Assignor, nor the
employees, agents, representatives, accountants or attorneys of Assignor, have
made any verbal or written representations or warranties whatsoever with respect
to the Property, or the physical condition or operation of the Property, or any
building systems thereof or personal property therein, the revenues and expenses
generated by and associated with the Property, the zoning, building and other
laws, regulations and rules applicable thereto or the compliance by the Property
therewith. Except for the express representations and warranties of Assignor
contained herein, Assignee has not and will not rely on any representations or
warranties made by Assignor, and Assignee acknowledges that no such
representations or warranties have been made by Assignor.

 

5

 

 

(c)          OTHER THAN AS EXPRESSLY SET FORTH HEREIN, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE SHARES, THE GROUP ENTITIES AND THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING,
TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITIONS,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE SHARES, THE GROUP ENTITIES AND THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE SPRING LEASE, THE
DECLARATION OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF ASSIGNOR TO
ASSIGNEE, OR ANY OTHER MATTER OR THING REGARDING THE SHARES, THE GROUP ENTITIES
AND THE PROPERTY. ASSIGNEE ACKNOWLEDGES AND AGREES THAT UPON CLOSING UNDER THE
PURCHASE CONTRACT, THE SHARES AND THE PROPERTY SHALL BE “AS IS”, “WHERE IS”,
WITH “ALL FAULTS”. OTHER THAN AS EXPRESSLY SET FORTH HEREIN, ASSIGNEE HAS NOT
RELIED AND WILL NOT RELY ON, AND ASSIGNOR IS NOT LIABLE FOR OR BOUND BY, ANY
EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE SHARES, THE GROUP ENTITIES OR THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY ASSIGNOR OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT ASSIGNOR, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING. SUBJECT TO THE PROVISIONS OF SECTIONS 4(a) AND (b) ABOVE, ASSIGNEE
REPRESENTS TO ASSIGNOR THAT ASSIGNEE HAS CONDUCTED SUCH INVESTIGATIONS OF THE
SHARES, THE GROUP ENTITIES AND THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS ASSIGNEE DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE SHARES, THE GROUP ENTITIES AND THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF ASSIGNOR OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. UPON
CLOSING, ASSIGNEE SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY ASSIGNEE’S INVESTIGATIONS, AND
ASSIGNEE, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED AND RELINQUISHED AS
AGAINST ASSIGNOR (AND ASSIGNOR’S OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS,
PRINCIPALS, EMPLOYEES AND AGENTS) ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH ASSIGNEE MIGHT HAVE ASSERTED OR ALLEGED
AGAINST ASSIGNOR (AND ASSIGNOR’S OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS,
PRINCIPALS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY
LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY
APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL, ZONING OR
BUILDING LAWS) OR UNDER THE DECLARATION AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE SHARES, THE GROUP ENTITIES OR THE
PROPERTY.

 

6

 

 

5.          Adjustments: Transfer Taxes.

 

All adjustments and apportionments, if any, shall be made by Assignee at Closing
directly with Seller pursuant to the terms of the Purchase Contract, with
Assignee responsible for all adjustments in favor of Seller thereunder, and
entitled to the benefit of all adjustments in favor of the purchaser thereunder.
All New York State and New York City Real Property Transfer Taxes (“Transfer
Taxes”) payable in connection with the transfer of the Shares contemplated
hereunder shall be paid by Seller at the Closing, except that Assignor shall be
responsible for the payment of any Transfer Taxes arising out of the Assignment.

 

6.          Closing.

 

(a)          Assignor and Assignee shall close under this Agreement (the
“Closing”) in accordance with all of the terms and conditions of this Agreement,
including with limitation, executing the Assignment and Assumption Agreement and
Assignee’s payment of the Purchase Price on the Closing Date. The “Closing Date”
shall be the date that the Closing occurs, provided that the Closing Date shall
occur immediately prior to the “Closing Date” under and as defined in the
Purchase Contract (the “Purchase Contract Closing Date”). TIME BEING OF THE
ESSENCE as to Assignee. The Closing shall take place at the location designated
in the Purchase Contract.

 

(b)          Assignee’s obligations under this Agreement shall be subject to the
satisfaction of the following conditions precedent (collectively, the “Closing
Conditions”) which may be waived in whole or in part by Assignee, provided such
waiver is in writing and signed by Assignee on or before the Closing Date:

 

(i)          All of Assignor’s representations and warranties made in this
Agreement shall be true and correct as of the date made and true and correct in
all material respects as of the Closing Date as if then made, so as to not
result in a Material Adverse Effect (as defined below);

 

7

 

 

(ii)         Assignor shall not be in default under this Agreement, so as to not
result in a Material Adverse Effect;

 

(iii)        Seller shall not be in default under the Purchase Contract, so as
to not result in a Material Adverse Effect, and Seller shall be ready and
willing to close on the sale of the Shares;

 

(iv)        There shall be no casualty or condemnation to the Property such that
Spring shall have a right to terminate the Spring Lease pursuant to the terms
and conditions thereof; and

 

(v)         The Spring Lease and all guarantees delivered in connection
therewith shall be in full force and effect, and Spring shall have executed and
delivered (x) a Second Amendment to Lease Agreement in the form attached hereto
as Exhibit A, (y) a Tenant Estoppel (as defined in the Purchase Contract)
materially in accordance with the terms of the Purchase Contract and (z) the
security deposit required under the Spring Lease in the amount of $2,250,000.

 

A “Material Adverse Effect” shall mean any material adverse effect on the
purchase and ownership of the Shares.

 

7.          Title.

 

Assignee acknowledges receipt of the pro forma title policy prepared by Royal
Abstract of New York, LLC (“Royal”) for the Property (the “Title Policy”), a
copy of which is attached hereto as Exhibit 3 and made a part hereof. Assignee
agrees to insure the Property by the Title Policy, issued through Royal, at the
Closing. Assignee acknowledges and agrees that it shall be solely responsible
for any and all charges due in connection with the closing under the Purchase
Contract to be paid by the purchaser thereunder and the Assignment and
Assumption Agreement, including without limitation recording charges due and
owing upon the transactions contemplated hereunder, the cost of the Title Policy
issued for the benefit of Assignee and any other title charges with respect to
the closing of the Property and the Assignment and Assumption Agreement.

 

8

 

 

8.          Broker.

 

Assignor and Assignee represent that no broker, finder or other person brought
about this transaction. Assignor and Assignee shall each indemnify and hold the
other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by a party hereunder arising from a claim by any broker, finder or
other person that such broker or finder has dealt with Assignor or Assignee, as
the case may be, in connection with this transaction. The provisions of this
Section 8 shall survive the Closing or termination of this Agreement.

 

9.          Notices.

 

Subject to the further terms of this Section 9, all notices hereunder by either
party to the other shall be sent by registered or certified mail, return receipt
requested, by hand messenger, or by overnight courier providing receipt of
delivery, addressed as follows:

 

If to Assignee to:

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: Jesse Galloway, Esq.

    With a copy to:

Donovan LLP

152 Madison Avenue, 14th Floor

New York, New York 10016

Attention: Nicholas T. Donovan, Esq.

    If to Assignor to:

Thor 50 Varick LLC,

c/o Thor Equities, LLC

25 West 39th Street

New York, New York 10018

Attention: Joseph J. Sitt and Cory Elbaum

    With a copy to:

Morris Missry, Esq.

c/o Wachtel Missry LLP

885 Second Avenue

New York, New York 10017

 

9

 

 

Notices shall be deemed served on the Business Day (as defined below) that they
are received by hand messenger, on the Business Day that they are received via
reputable overnight courier (such as Federal Express), three (3) days after the
date of registration with the postal authorities if sent by registered mail,
three (3) days after the date of mailing if sent by certified mail. The
attorneys may give notices on behalf of the respective parties, and such notices
shall have the same effect as if in fact subscribed by the party on whose behalf
it is given. For purposes of this Agreement, a “Business Day” is any day other
than Saturday, Sunday, or a New York or Federal holiday during the hours of 9AM-
5PM, or if not received during those hours, then the Business Day immediately
following receipt. Notices or other communications (including agreements) signed
by the attorneys for the respective parties shall be deemed binding upon the
parties so long as the intention for such communications (including email
agreements) between the attorneys to be binding is clearly set forth therein

 

10.         Intentionally Omitted.

 

11.         Assignment and Recording.

 

This Agreement shall not be assigned by Assignee without the prior written
consent of Assignor, which may be withheld in Assignor’s sole and absolute
discretion. This Agreement shall not be recorded. A direct or indirect transfer
of stock, membership interest or partnership interests of Assignee or any of its
beneficial owners, or the admission of new shareholders, members or partners
into Assignee or any of its beneficial owners shall be deemed an assignment of
this Agreement, and accordingly any such transfers or admissions shall be
prohibited without the prior written consent of Assignor, which may be withheld
in Assignor’s sole and absolute discretion. In the event that this Agreement is
either (a) assigned without the prior written consent of Assignor or (b)
recorded, such assignment or recording shall be deemed an automatic, material
default hereunder, and in such event Assignor shall be entitled to terminate
this Agreement, whereupon this Agreement shall immediately be rendered null and
void and of no further force and effect, except for any provision which
specifically survives termination.

 

10

 

 

12.  Default.

 

(a)    In the event all of the Closing Conditions shall have been satisfied and
Assignee shall default under this Agreement prior to the Closing Date, the
parties hereto agree that the damages that Assignor will sustain as a result
thereof will be substantial. Accordingly, the parties agree that following the
satisfaction of the Closing Conditions, in the event of such default prior to
the Closing Date, Assignor shall have all remedies at law or in equity.

 

(b)    In the event that this transaction fails to close as a direct result of
Assignor’s default of its material obligations under this Agreement, and
Assignor shall have failed to cure such material breach prior to the date that
is the later of the originally scheduled Closing Date and thirty (30) days from
the date of Assignee’s notice to cure any such material default, or if Seller is
unable or refuses to close in accordance with the Purchase Contract, Assignee’s
sole and exclusive remedy shall be to terminate this Agreement, whereupon this
Agreement shall be null and void and of no further force or effect, except for
any provision which specifically survives termination, and neither party hereto
shall have any further claim against the other by reason of this Agreement.

 

(c)    In the event a party hereto files any action or suit against another
party hereto by reason of any breach of any of the covenants, agreements or
provisions contained in this Agreement, then in that event the prevailing party
shall be entitled to have and recover of and from the other party all reasonable
attorneys' fees and costs resulting therefrom. For purposes of this Agreement,
the term "attorneys' fees" or "attorneys' fees and costs" shall mean all court
costs and the fees and expenses of counsel to the parties hereto, which may
include printing, photostatting, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 12(c) shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.

 

11

 

 

13.         Communication: Confidentiality.

 

(a)          Assignor acknowledges and agrees that, between the date hereof and
the Closing Date, Assignee and Assignee’s representatives, members, officers,
employees, contractors and/or agents shall be permitted to directly communicate
with (i) Seller or any representative, member, officer, employee, contractor,
attorney, accountant or agent of Seller, (ii) the Condominium, the Board, Spring
or the Verizon Units Owner (as such terms are defined in the Purchase Contract),
(iii) any governmental authority; (iv) any party to any pending litigation or
claim, in connection with this Agreement, the Purchase Contract, the Shares or
the Property; and/or (v) any other party which has information or knowledge
relating to the Property, the Shares, the Spring Lease, the Condominium or any
other matter which is the subject of, or related in any manner to, the Purchase
Contract and/or this Agreement; provided, however, that a representative of
Assignor must participate in any such communication, unless otherwise agreed by
Assignor.

 

(b)          Except as may be required by law, in connection with any court or
administrative proceeding, or in connection with any required financial
disclosures or other filings with the Securities and Exchange Commission or
other governmental agencies by Assignee and/or Assignee’s affiliates, Assignee
shall not issue or cause the publication of any press release or other public
announcement, or cause, permit or suffer any other disclosure which sets forth
the existence or terms of the transactions contemplated hereby (other than to
Assignee’s consultants, advisors, attorneys, accountants, lenders and investors,
who, in turn, shall be bound by this Section 13), without first obtaining the
written consent of Assignor, which shall not be unreasonably withheld. Nothing
contained herein shall preclude the parties from issuing customary press
releases following the Closing.

 

12

 

 

(c)          Failure by Assignee to comply with this Section 13 shall be deemed
an automatic, material default hereunder, and in such event Assignor shall be
entitled to terminate this Agreement and Escrow Agent is hereby irrevocably
authorized to release the Deposit to Assignor as liquidated damages at
Assignor’s request, whereupon this Agreement shall immediately be rendered null
and void and of no further force and effect, except for any provision which
specifically survives termination.

 

14.         Representations. Warranties and Covenants.

 

(a)          Assignor represents and warrants to Assignee that the following are
true and correct in all material respects as of the date hereof:

 

(1)         This Agreement constitutes, and each document and instrument to be
executed and delivered by Assignor hereunder, when so executed and delivered,
shall constitute, the legal, valid and binding obligations of Assignor,
enforceable in accordance with their respective terms, covenants and conditions.

 

(2)         Assignor (i) is the sole owner of the rights and interests of the
purchaser under the Purchase Contract; (ii) is a duly organized limited
liability company licensed and/or qualified to conduct business in the State of
New York; (iii) has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby; (iv) has full
power and authority to enter into and perform this Agreement and to enter into
the documents to be executed and delivered in accordance with the terms hereof;
and (v) has full power and authority to consummate the transactions as
contemplated herein.

 

13

 

 

(3)         Neither the entering into of this Agreement, nor the consummation of
the transactions contemplated hereunder, will constitute a violation or breach
by Assignor of any contract, writ, order, judgment, or other instrument or
agreement to which Assignor is a party, or to which it is subject to by which
any of its assets or properties may be affected, or of any judgment, order,
writ, injunction or decree issued against or imposed upon it, or result in a
violation of any applicable law, ordinance, rule or regulation of any
governmental authority affecting Assignor. The execution, delivery and
performance of this Agreement by Assignor, and the consummation of the
transactions contemplated hereby, do not require Assignor to obtain any consent,
authorization, or approval which has not already been obtained.

 

(4)         Assignor is not a Prohibited Person (as defined below). None of
Assignor’s investors, affiliates or brokers or other agents (if any), acting or
benefiting in any capacity in connection with this Agreement is a Prohibited
Person. The assets Assignor will transfer to Assignee under this Agreement are
not the property of, and are not beneficially owned, directly or indirectly, by
a Prohibited Person. The assets Assignor will transfer to Assignee under this
Agreement are not the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7). For purposes hereof, a “Prohibited Person” means any of the
following: (i) a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing (effective September 24,2001) (the “Executive Order”); (ii) a person
or entity owned or controlled by, or acting for or on behalf of any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person or entity that is named as a “specially
designated national” or “blocked person” on the most current list published by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in any of clauses (i), (ii), (iii) and/or
(iv) above.

 

14

 

 

(5)         Assignor is not a “foreign person” as defined in the Code
Withholding Section.

 

(6)         A true and complete copy of the Purchase Contract, including all
amendment thereto is attached hereto as Exhibit 1. Seller and Assignor are not
presently negotiating any modifications or amendments to the Purchase Contract,
and neither party has requested an amendment or modification thereto.

 

(7)         Assignor has not sent or received a notice of default under the
Purchase Contract.

 

(b)          Assignee represents and warrants to Assignor that the following are
true and correct in all material respects as of the date hereof:

 

(1)         This Agreement constitutes, and each document and instrument to be
executed and delivered by Assignee hereunder, when so executed and delivered,
shall constitute, the legal, valid and binding obligations of Assignee,
enforceable in accordance with their respective terms, covenants and conditions.

 

(2)         Assignee (i) is a duly organized limited liability company licensed
and/or qualified to conduct business in the State of New York; (ii) has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby; (iii) has full power and authority to enter
into and perform this Agreement and to enter into the documents to be executed
and delivered in accordance with the terms hereof; and (iv) has full power and
authority to consummate the transactions as contemplated herein.

 

15

 

 

(3)         Neither the entering into of this Agreement, nor the consummation of
the transactions contemplated hereunder, will constitute a violation or breach
by Assignee of any contract, writ, order, judgment, or other instrument or
agreement to which Assignee is a party, or to which it is subject to by which
any of its assets or properties may be affected, or of any judgment, order,
writ, injunction or decree issued against or imposed upon it, or result in a
violation of any applicable law, ordinance, rule or regulation of any
governmental authority affecting Assignee. The execution, delivery and
performance of this Agreement by Assignee, and the consummation of the
transactions contemplated hereby, do not require Assignee to obtain any consent,
authorization, or approval which has not already been obtained.

 

(4)         Assignee is not a Prohibited Person. None of Assignee’s investors,
affiliates or brokers or other agents (if any), acting or benefiting in any
capacity in connection with this Agreement is a Prohibited Person. The assets
Assignee will transfer to Assignor under this Agreement are not the property of,
and are not beneficially owned, directly or indirectly, by a Prohibited Person.
The assets Assignee will transfer to Assignor under this Agreement are not the
proceeds of specified unlawful activity as defined by 18 U.S.C. §1956(c)(7).

 

(5)         Assignee is not a “foreign person” as defined in the Code
Withholding Section.

 

16

 

 

(c)          Assignor covenants and agrees as follows:

 

(1)         To the extent Assignor’s consent (as purchaser) is required pursuant
to the Purchase Contract or the Declaration, Assignor shall not grant such
consent without obtaining the prior written consent of Assignee, which consent
may be granted or withheld, in Assignee’s sole and absolute discretion. In the
event Seller requests Assignor’s consent pursuant to the Purchase Contract,
Assignor shall send a copy of the Seller’s request for consent to Assignee, and
Assignee shall have a period of five (5) Business Days to either grant or
withhold its consent in connection with Seller’s request therefor. If Assignee
fails to respond within such five (5) Business Day period, and such failure
continues for an additional three (3) Business Days following Assignee’s receipt
of a second (2nd) request for consent from Assignor which notice shall
specifically reference this Section 14(c)(1), Assignee’s consent shall be deemed
withheld and Assignor shall thereafter withhold its consent in connection with
Seller’s request therefor;

 

(2)         Assignor shall not agree to amend, modify or terminate the Purchase
Contract without the prior written consent of Assignee, which may be granted or
withheld in Assignee’s sole and absolute discretion;

 

(3)         Assignor shall not waive or otherwise forfeit any of its rights
under the Purchase Contract without the prior written consent of Assignee, which
may be granted or withheld in Assignee’s sole, but commercially reasonable
discretion;

 

(4)         Assignor shall provide Assignee with a copy of any notice received
by Assignor in connection with the Purchase Contract, which shall be delivered
to Assignee within three (3) Business Days of Assignor’s receipt thereof;

 

(5)         On or before the Closing Date, Assignor shall provide Assignee with
any and all documents, correspondence or other information received by Assignee
from the Seller, including, without limitation, all records (including
originals) for the operation of the Premises and any other documents or
instruments delivered pursuant to the Purchase Contract;

 

17

 

 

(6)         On or before the Closing Date, Assignor shall provide Assignee with
all Closing deliverables received from the Seller pursuant to Section 4 of the
Purchase Contract; and

 

(7)         At the Closing, the tenant under the Spring Lease shall deliver to
the landlord thereunder the security deposit required pursuant to the Second
Amendment to Lease Agreement.

 

(d)          The representations, warranties and covenants of Assignor set forth
herein are a material inducement to Assignee entering into this Agreement and
Assignee is relying on the truth and accuracy of same. Assignor hereby agrees
that the representations, warranties and covenants of Assignor shall be deemed
repeated on, and shall be true and accurate in all material respects as of, the
Closing Date. If Assignee has actual knowledge of any matter which would
constitute a material breach of Assignor’s representations and warranties,
Assignee shall notify Assignor of such material breach prior to the Closing
Date, failing which Assignee shall be deemed to waive any such material breach
of Assignor’s representations and warranties. Assignor shall have the right to
attempt to cure any such material breach without being obligated to complete
such cure, and Assignor shall have the right to cure such material breach prior
to the date is the later of the originally scheduled Closing Date and thirty
(30) days from the date of Assignee’s notice to cure any such material breach.
In the event the representations, warranties and covenants contained in this
Agreement are not materially true and correct as of the Closing Date, subject to
the cure right in the immediately preceding sentence, so as to result in a
Material Adverse Effect, Assignee may, as its sole remedy, terminate this
Agreement and receive the return of the Deposit, together with any interest
earned thereon, whereupon neither party shall have any further rights or
obligations under this Agreement.

 

18

 

 

(e)          The representations of Assignor set forth in this Agreement
(collectively, the “Surviving Representations”) shall survive the Closing under
this Agreement for a period of six (6) months after the Closing Date (the
“Survival Period”). Each Surviving Representation shall automatically be null
and void and of no further force and effect after the Survival Period unless,
prior to the end of the Survival Period, Assignee shall have asserted in writing
a specific claim with respect to the particular Surviving Assignor
Representation, and within thirty (30) following the Survival Period, commenced
a legal proceeding against Assignor alleging that Assignor is in breach of such
Surviving Representation and that Assignee has suffered actual damages as a
result thereof (a “Proceeding”). In no event shall Assignee be entitled to
assert any consequential, special or punitive damages, nor shall it be entitled
to any award or payment based on such damages. If Assignee timely commences a
Proceeding, and a court of competent jurisdiction, pursuant to a final,
non-appealable order in connection with such Proceeding, determines that (i) the
applicable Surviving Representation was breached as of the date of this
Agreement or the Closing Date and (ii) Assignee suffered actual damages,
including, but not limited to, all legal fees, disbursements and expenses
incurred by Assignee in prosecuting or defending such claim (collectively, the
“Damages”) by reason of such breach and (iii) the breach was Material (as
defined below), then Assignee shall be entitled to receive an amount equal to
the Damages, but in no event in an amount greater than the Ceiling (as defined
below); provided, however, Assignee shall not be entitled to pursue any claims
against Assignor for damage (x) to Assignee that, in the aggregate, are less
than the Floor (as defined below), or (y) resulting from any untrue, inaccurate
or incorrect representations if, at or prior to the Closing, Assignee shall have
obtained actual knowledge that any such representation made herein by Assignor
was untrue, inaccurate or incorrect, without notifying Assignor, and Assignee
shall have, nonetheless, proceeded in consummating the Closing. As used herein,
with respect to any claim or claims against Assignor for breach of any Surviving
Representation, “Floor” shall mean One Hundred Thousand Dollars ($100,000.00) in
the aggregate, and “Ceiling” shall mean Five Hundred Thousand Dollars
($500,000.00) in the aggregate. For the purposes of this Section 14(e),
“Material” shall mean any state of facts, taken alone or together with all other
material untruths or inaccuracies and all such covenants with which Assignor has
not materially complied, the restoration of which to the condition represented
or warranted by Assignor under this Agreement, or the cost of compliance with
which, would cost in excess of Fifty Thousand Dollars ($50,000.00). The
provisions of this Section 14(e) shall constitute the sole and exclusive remedy
after Closing for breaches of Assignor’s representations.

 

19

 

  

15.Mezzanine Loan.

 

Simultaneously with the execution and delivery of this Agreement, the Mezzanine
Loan is being assigned by Mezzanine Lender to 50VARNY001, LLC pursuant to a
Purchase and Sale Agreement in the form attached hereto as Exhibit 4.

 

16.Miscellaneous.

 

(a)          The validity, construction and enforceability of this Agreement
shall be governed by the laws of the State of New York without regard to the
principles of conflicts of law.

 

(b)          Each of the parties hereto agrees and submits to the personal
jurisdiction of the courts of the State of New York, both State and Federal, and
further agrees that the sole forum and venue for any action or proceeding under,
in connection with or relating to, this Agreement shall be the state or federal
courts in New York, New York.

 

(c)          Without limiting or modifying the provisions of Section 11 of this
Agreement, this Assignment shall apply to and bind the distributees, executors,
administrators, successors and permitted assigns of Assignor and Assignee. If
there are more than one Assignor and Assignee the words “Assignor” and
“Assignee” used in this Agreement includes them.

 

20

 

 

(d)         This Agreement contains the entire agreement and understanding among
and between the parties with respect to the subject matter hereof and supersedes
and replaces all prior understandings and agreements both written and oral.

 

(e)         This Agreement shall not be amended, altered, modified or
supplemented except in a writing duly executed by, or on behalf of, all the
parties hereto.

 

(f)          The defined terms are for convenience only and all have no effect
on the interpretation and enforcement of this Agreement

 

(g)         This Agreement may be signed in counterparts, each of which shall be
deemed an original, and all of which taken together shall constitute one and the
same document. Each counterpart is an original, but all counterparts, taken
together, shall constitute one and the same agreement. Delivery of an executed
counterpart signature page of this Agreement by e-mail (pdf) or fax shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

(h)        This Agreement shall not be binding on Assignor unless and until a
fully executed Agreement is delivered (including without limitation via
facsimile or email pdf) to Assignee in accordance with this Agreement and the
Deposit is received and accepted by Escrow Agent.

 

(i)         The Schedules and Exhibits annexed hereto are hereby incorporated
and made a part of this Agreement.

 

[THIS PAGE INTENTIONALLY ENDS HERE]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officer thereunto duly authorized, as of the date first
above written.

 

ASSIGNOR: THOR 50 VARICK LLC       By: DSFT Holdings LLC, its sole member      
By:  /s/ Morris Missry     Name: Morris Missry     Title: Manager

 

ASSIGNEE:

AMERICAN REALTY CAPITAL NEW YORK

RECOVERY REIT, INC.

      By: /s/ Michael Happel     Name: Michael Happel     Title: Executive VP &
Chief Investment Officer

 

22

 

 

 

SCHEDULE 1

 

SELLER

 

1.GREENCAGE S.A., Société de Titrisation

2.KENSINGTON SQUARE HOLDING S.A., Société de Titrisation

3.SCLAREA FOUR S.A.

4.HAWKSFORD TRUSTEES JERSEY LTD., as Trustee of the Dog Trust

5.HUERTAS GROUP LTD.

6.AREPO FIDUCIARA S.R.L.

7.TIZIANI CAPITAL LIMITED

8.OMNIAFIN S.P.A.

9.SIMON FIDUCIARA S.P.A.

10.KRUIDO S.A.

11.UDOLL MANAGEMENT LIMITED

12.ALESSANDRO CAJRATI CRIVELLI

13.ANTONIO TAZARTES

14.MARIA BARTON

15.MARCO GOBBETTI

16.LUISA CAJRATI CRIVELLI

17.AMEDEO CLAVARINO

18.RICCARDO CAJRATI CRIVELLI

19.GIORGIO CAJRATI CRIVELLI

20.UBERTO CAJRATI CRIVELLI

21.PAOLO CARDANO

22.GIOVANNI DI VINCENZO

23.ANDREA A. ZAMBON

24.ROBERTO MANGIAVACCHI

25.ANTONIO BELLONI

26.ICS SECURITIES S.A R.L., Société de Titrisation

 

23

 

 

EXHIBIT 1

 

PURCHASE CONTRACT

 

24

 

 

EXHIBIT 2

 

FORM OF ASSIGNMENT AND ASSUMPTION OF SALE AND PURCHASE AGREEMENT

 

ASSIGNMENT OF SALE AND PURCHASE AGREEMENT (this “Assignment”), dated this
      day of July, 2013, by and between THOR 50 VARICK LLC, having an address at
c/o Thor Equities, LLC, 25 West 39th Street, New York, New York 10017
(“Assignor”), and AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC., a
Maryland corporation, having an address at c/o American Realty Capital, 405 Park
Avenue, 15th Floor, New York, New York 10022 (collectively, “Assignee”).

 

RECITALS

 

WHEREAS, Assignor has entered into that certain that certain Sale and Purchase
Agreement, dated April 30, 2013, between Assignor, as purchaser, and the parties
set forth on Schedule 1 attached hereto, as seller (“Seller”), as amended by
First Amendment to Purchase and Sale Agreement, dated as of June 21, 2013, and
by Second Amendment to Purchase and Sale Agreement, dated as of June 25, 2013
(collectively, the “Purchase Contract”), for the purchase of 100% of the shares
(the “Shares”) of Varick Investments S.àr.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand Duchy of Luxembourg, having its registered office at 19-21, boulevard du
Prince Henri, L-1724 Luxembourg, Grand Duchy of Luxembourg, having a share
capital of EUR 12,500, registered with the Register of Commerce and Companies of
Luxembourg under number B 152.548; and

 

WHEREAS, Assignor desires to transfer and assign its entire right, title and
interest in and to the Purchase Contract, together with all agreements,
certificates and other instruments executed and/or entered into by Assignor in
favor of Seller in connection with the Purchase Contract (collectively,
“Ancillary Instruments”), if any, and Assignee desires to acquire Assignor's
interest in the Purchase Contract and the Ancillary Instruments, if any, all in
accordance with the terms and provisions of this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements hereinafter set forth and good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto do hereby agree as follows:

 

1.              Assignment. Assignor hereby assigns, conveys, grants, transfers
and sets over unto Assignee all of Assignor's interest in the Purchase Contract
and all Ancillary Instruments, if any, and all rights, interests and obligations
appertaining thereto.

 

2.             Assumption. Assignee hereby accepts the assignment set forth in
Section 1 above, of Assignor's interest in and to the Purchase Contract and
agrees to assume and be bound by and subject to the terms and provisions of the
Purchase Contract and all Ancillary Instruments, if any, including all
obligations under each of them.

 

25

 

 

3.Miscellaneous.

 

(a)           This Assignment shall inure to the benefit of and shall be binding
upon the parties hereto and their respective directors, officers, heirs, legal
representatives, and successors and assigns.

 

(b)           All representations, warranties, covenants and agreements of the
parties hereto shall survive closing and the assignment herein set forth.

 

(c)           This Assignment, together with that certain Assignment Agreement
dated as of the date hereof, between Assignor and Assignee, constitutes the
entire understanding of the parties with respect to the subject matter and
supersedes any other understanding of the parties with respect to this subject
matter. This Assignment may not be amended or modified, nor may any of its
provisions waived, except by a writing signed by the party against whom
enforcement is sought.

 

[THIS PAGE INTENTIONALLY ENDS HERE]

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNOR: THOR 50 VARICK LLC       By: DSFT Holdings LLC, its sole member      
By:  /s/ Morris Missry     Name: Morris Missry     Title: Manager

 

ASSIGNEE: AMERICAN REALTY CAPITAL NEW YORK   RECOVERY REIT, INC., a Maryland
corporation     By:  /s/ Michael Happel     Name: Michael Happel     Title:
  Executive Vice President                 Chief Investment Officers

 

26

 

 

SCHEDULE 1

 

SELLER

 

1.GREENCAGE S.A., Société de Titrisation

2.KENSINGTON SQUARE HOLDING S.A., Société de Titrisation

3.SCLAREA FOUR S.A.

4.HAWKSFORD TRUSTEES JERSEY LTD., as Trustee of the Dog Trust

5.HUERTAS GROUP LTD.

6.AREPO FIDUCIARA S.R.L.

7.TIZIANI CAPITAL LIMITED

8.OMNIAFIN S.P.A.

9.SIMON FIDUCIARA S.P.A.

10.KRUDDO S.A.

11.UDOLL MANAGEMENT LIMITED

12.ALESSANDRO CAJRATI CRIVELLI

13.ANTONIO TAZARTES

14.MARIA BARTON

15.MARCO GOBBETTI

16.LUISA CAJRATI CRIVELLI

17.AMEDEO CLAVARINO

18.RICCARDO CAJRATI CRIVELLI

19.GIORGIO CAJRATI CRIVELLI

20.UBERTO CAJRATI CRIVELLI

21.PAOLO CARDANO

22.GIOVANNI DI VINCENZO

23.ANDREA A. ZAMBON

24.ROBERTO MANGIAVACCHI

25.ANTONIO BELLONI

26.ICS SECURITIES S.A R.L., Société de Titrisation

 

27

 

 

EXHIBIT 3

 

TITLE POLICY

 

28

 

 

Royal Abstract of New York LLC

 

AMERICAN LAND TITLE ASSOCIATION OWNERS POLICY (6-17-2006) WITH NEW YORK COVERAGE
ENDORSEMENT APPENDED (A.L. T.A.)

 

SCHEDULE A

 

Policy No PROFORMA           Title Number Effective Date Amount of Insurance
903426 7/3/2013 $83,750,000.00

 

1.Name of Insured: 50 Varick LLC

 

2.The estate or interest in the land which is covered by this policy is:
Beneficial Interest

 

3.Title to the estate or interest in the land is vested by:

 

  As to Block 212 Lot 1301:       Which acquired title from Verizon New York
Inc. by deed dated as of 3/31/10 and recorded 4/8/10 as CRFN 2010000117464, as
corrected by a Correction Deed dated 11/8/12 and recorded 11/28/12 as CRFN
2012000466312.       As to Block 212 Lot 1307:       Which acquired title from
Verizon New York Inc. by deed dated as of 11/8/12 and recorded 11/21/12 as CRFN
2012000458980.

 

4.The land referred to in this Policy is described herein on Schedule A
Description of Premises.

 

For Information: Premises known as: 50 Varick Street Unit A & A2, New York, NY

 

 

 

  Authorized Signatory     SCHEDULE A   A.L.T.A 2006 OWNERS POLICY  

 

 

 

 

Royal Abstract of New York LLC

 

SCHEDULE A

DESCRIPTION OF PREMISES

 

Title No.         903426

Policy No.          PROFORMA

 

THE CONDOMINIUM UNIT(S) (hereinafter referred to as the “Unit(s)”) in the
building (hereinafter referred to as the “Building”) known as 50 Varick
Condominium and by the Street Number 34-50 Varick Street a/k/a 6 St. Johns Lane,
County of New York, State of New York, said Units being designated and described
as Unit(s) A and A2 in a Declaration dated as of 2/16/10 made by Verizon New
York Inc., pursuant to Article 9-B of the Real Property Law of the State of New
York (hereinafter referred to as the “Condominium Act”) establishing a Plan for
condominium ownership of the Building and the Land (hereinafter referred to as
the “land”) upon which the building is situate (which land is more particularly
described in Exhibit A annexed hereto and by this reference made a part hereof),
which Declaration was recorded in the New York County Register’s Office on
3/12/10, as CRFN 2010000086079, and has been amended by First Amendment to
Declaration dated 7/26/11 and recorded 3/6/12 as CRFN 2012000086110 and by
Second Amendment to Declaration dated 6/20/12 and recorded 10/24/12 as CRFN
2012000422214 (which Declaration and Amendments thereto are hereinafter
collectively referred to as the “Declaration”). These Units are also designated
as Tax Lot 1301 and 1307 in Block 212 of the County of New York on the Tax Map
of the Real Property Assessment Department and on the Floor Plans of the
Building, Certified by Jan L. Gross, Architect, on 3/9/10 and filed with the
Real Property Assessment Department on 3/9/10 as Condominium Plan No. 2153 and
also filed in the New York County Register’s Office on 3/12/10 as Condominium
Map No. CRFN 2010000086080, as amended on the Tax Map of the Real Property
Assessment Department and on the Floor Plans of the Building, Certified by Jan
L. Gross, Architect, on 2/22/12 and filed with the Real Property Assessment
Department on 2/22/12 as Condominium Plan No. 2153-A and also filed in the New
York County Register’s Office on 3/6/12 as Condominium Map No. CRFN
2012000086111, as amended on the Tax Map of the Real Property Assessment
Department and on the Floor Plans of the Building, Certified by Jan L. Gross,
Architect, on 9/19/12 and filed with the Real Property Assessment Department on
9/19/12 as Condominium Plan No. 2153-B and also filed in the New York County
Register’s Office on 10/24/12 as Condominium Map No. CRFN 2012000422215.

 

TOGETHER with an undivided 50.804855% (Unit A) and an undivided 1.048837% (Unit
A2) interest in the Common Elements (as such term is defined in the
Declaration).

 

TOGETHER with and SUBJECT to the rights, obligations, easements, restrictions
and other provisions set forth in the Declaration, Floor plans and the By-Laws
of 50 Varick Condominium, as the same may be amended from time to time (herein
after referred to as the “By-Laws”), all of which shall constitute covenants
running with the Land and shall bind any person having at any time any interest
or estate in the Unit, as though recited and stipulated at length herein.

 

The land on which the building and unit is located is situated in the County of
New York and State of New York and is more fully described in the Declaration of
Condominium recorded in the New York County Register’s Office on 3/12/10, as
CRFN 2010000086079, as amended.

 

Exhibit A

 

 

 

 

Royal Abstract of New York LLC

 

ALL THAT CERTAIN plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the easterly side of Varick Street distant one hundred
and one feet, six inches northerly from the corner formed by the intersection of
the easterly side of Varick Street with the northerly side of Beach Street;

 

RUNNING THENCE easterly and parallel with the northerly side of Beach Street,
South 80 degrees 22 minutes 00 seconds East, one hundred forty feet and five
eighths of an inch to the westerly side of St. John’s Lane;

 

THENCE northerly along the westerly side of St. John’s Lane, North 9 degrees 38
minutes 20 seconds East, two hundred thirty-nine feet nine inches (Deed; 239.48
feet actual);

 

THENCE westerly and parallel with the southerly side of Laight Street North 80
degrees 22 minutes 00 seconds West one hundred and forty feet and seven eighths
of an inch to the easterly side of Varick Street;

 

AND THENCE southerly along the easterly side of Varick Street South 8 degrees 38
minutes 00 seconds West, two hundred thirty-nine feet, five inches and
three-quarter inches to the point or place of BEGINNING.

 

For information only: Said premises are known as 50 Varick Street Condominium
34-50 Varick Street a/k/a 6 St. Johns Lane, Units A and A2, New York, NY and
designated as Block 212 Lots 1301 and 1307 as shown on the Tax Map of the City
of New York, County of New York.

 

SCHEDULE A

A.L.T.A 2006 OWNERS POLICY

 

 

 

 

Royal Abstract of New York LLC

 

SCHEDULE B

 

Policy No   PROFORMA

Title No   903426

 

Showing defects, liens, encumbrances and other matters against which the Company
does not, by this Policy, insure:

 

1.Rights or claims of tenants, as tenants only.

 

2.Terms, Covenants, Conditions and Agreements contained in an unrecorded lease
made by 50 Varick LLC, (Landlord) to Spring Studios New York LLC, (Tenant) dated
as of 12/19/11 as referenced in:

 

A)Subordination, Non-Disturbance and Attornment Agreement made between the Board
of Managers of 50 Varick Street Condominium, (Board) and Spring Studios New York
LLC, (Tenant) dated as of 12/19/11 and recorded 6/19/12 as CRFN 2012000238097.

 

3.The policy will except the terms, conditions and easements set forth in the
Declaration of Condominium and By-Laws dated as of 2/16/10 and recorded 3/12/10
in the New York County Register's Office as CRFN 2010000086079. Policy insures
that a valid condominium has been created pursuant to Article 9B of the Real
Property Law, as amended.

 

B)First Amendment to Declaration dated 7/26/11 and recorded 3/6/12 as CRFN
2012000086110.

 

C)Second Amendment to Declaration dated 6/20/12 and recorded 10/24/12 as CRFN
2012000422214.

 

4.The policy will except the restrictions and regulations as set forth in the
By-Laws of the Condominium.

 

5.The policy will except any state of facts which an accurate survey and
inspection of Unit would show, but policy insures that any encroachments by
insured Unit upon adjoining Units or upon common elements may remain
undisturbed.

 

6.As to the land:

Survey made by U.S. Surveyor/Jack W. Shoemaker dated 1/20/2010, last revised
1/21/2010, shows no encroachments, violations of restrictions or variations with
lot lines except as follows:

 

A)Party wall straddles part of northerly and southerly lines. Policy excepts and
insures the right to use and maintain same as party walls.

 

B)Building walls vary with easterly and westerly lines.

 

Also shows the following projections and/or encroachments over lot lines:

 

A)Concrete stoop into Varick Street (distance not specified).

 

B)Siamese connections into Varick Street (distance not specified).

 

C)Balcony up to 4.5 feet into St. John’s Lane.

 

Subject to any state of facts since date of survey

 

 

 

 

Royal Abstract of New York LLC

 

SCHEDULE B

 

Policy No PROFORMA

Title No 903426

 

SCHEDULE B

A.L.T.A 2006 OWNERS POLICY

 

 

 

 

Royal Abstract of New York LLC

 

STANDARD NEW YORK ENDORSEMENT (Owner's Policy)

 

Title No 903426

 

Attached to and made a part of Policy No. PROFORMA

 

1.The following is added as a Covered Risk:

 

“11. Any statutory lien arising under Article 2 of the New York Lien Law for
services, labor or materials furnished prior to the date hereof, and which has
now gained or which may hereafter gain priority over the estate or interest of
the insured as shown in Schedule A of this policy.”

 

2.Exclusion Number 5 is deleted, and the following is substituted:

 

5.Any lien on the Title for real estate taxes, assessments, water charges or
sewer rents imposed by governmental authority and created or attaching between
Date of Policy and the date of recording of the deed or other instrument of
transfer in the Public Records that vests Title as Shown in Schedule A.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

IN WITNESS WHEREOF, the Company has caused its corporate name and seal to be
hereunto affixed by its duly authorized officers

 

DATED: 7/3/2013 Royal Abstract of New York LLC

 

By       Authorized Signatory  

 

Standard New York Endorsement (11/1/2008)

For Use With ALTA Owner's Policy (6/17/2006)

Amended (7/1/2012)

 

 

 

 

Royal Abstract of New York LLC

 

CONDOMINIUM ENDORSEMENT

(Owners Policy)

 

Title No. 903426

 

Attached to and made a part of Policy No. PROFORMA

 

The Company insures the insured against loss or damage sustained by reason of:

 

1.The failure of the unit identified in Schedule A and its common elements to be
part of a condominium within the meaning of the condominium statutes of the
State of New York.

 

2.The failure of the documents required by the condominium statutes to comply
with the requirements of the statutes to the extent that such failure affects
the title to the unit and its common elements.

 

3.Present violations of any restrictive covenants which restrict the use of the
unit and its common elements and which are created by the condominium documents,
except violations relating to environmental protection unless a notice of a
violation thereof has been recorded or filed in the Public Records and is not
excepted in Schedule B. The restrictive covenants do not contain any provisions
which will cause a forfeiture or reversion of title.

 

4.The priority of any lien for charges and assessments at Date of Policy
provided for in the condominium statutes and condominium documents over the lien
of any insured first mortgage identified in Schedule A.

 

5.The failure of the unit and its common elements to be entitled by law to be
assessed for real property taxes as a separate parcel.

 

6.Any obligation to remove any improvements which exist at Date of Policy
because of any present encroachments or because of any future unintentional
encroachments of the common elements upon any unit or of any unit upon the
common elements or another unit.

 

7.The failure of title by reason of a right of first refusal to purchase the
unit and its common elements which was exercised or could have been exercised at
Date of Policy.

 

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it extend the effective date of
the policy and any prior endorsements, nor does it increase the amount of
insurance.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be signed on the
date below to be valid when countersigned by an authorized officer of the
Company, all in accordance with its By-Laws.

 

Dated: 7/3/2013

 

Countersigned Royal Abstract of New York LLC         Authorized Signatory    
TERSA ENDORSEMENT 4 (CONDOMINIUM) (5/1/07)

 

 

 

 





 

Royal Abstract of New York LLC   WAIVER OF ARBITRATION ENDORSEMENT (Owner’s
Policy)   Title No. 903426

 

Attached to and made a part of Policy No. PROFORMA

 

The policy is amended by deleting therefrom:

 

(A)If this endorsement is attached to an ALTA Loan Policy: Condition Section 13.

  

(B)If this endorsement is attached to an ALTA Owner’s Policy: Condition Section
14.

  

(C)If this endorsement is attached to a TIRSA Owner’s Extended Protection
Policy: Condition 12.

 

This endorsement is made a part of the Policy and is subject to all of the terms
and provisions thereof and of any other endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the Policy and any other endorsements, nor does it extend the effective date of
the Policy and any other endorsements, nor does it increase the face amount
thereof.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be signed on the
date below to be valid when countersigned by an authorized officer of the
Company, all in accordance with its By-Laws.

 

Dated: 7/3/2013           Countersigned   Royal Abstract of New York LLC        
    Authorized Signatory    

 

TIRSA WAIVER OF ARBITRATION ENDORSEMENT [OWNER'S OR LOAN POLICY] (11/01/08)

 

 

 

 

Royal Abstract of New York LLC   NON IMPUTATION ENDORSEMENT (Owner’s Policy)
Title No. 903426

 

Attached to and made a part of Policy No. PROFORMA

 

The Company insures 50VARNY001, LLC, a Delaware limited liability company that,
notwithstanding the provisions in paragraph number 3(a) and (b) of the
Exclusions From Coverage, in the event of loss or damage insured against under
the terms of the Policy, the Company will not deny its liability thereunder to
50VARNY001, LLC on the ground that the 50VARNY001, LLC had knowledge of any
matter solely by reason of notice thereof imputed to it through
                             (partner/shareholder/member) by operation of law.
The insurance afforded hereby is limited to the insured named herein and does
not inure to the benefit of nor shall the Company be required to pay to or on
behalf of any other individuals or other entities involved in or connected with
50 Varick LLC.

 

Section 8(a) of the Conditions is amended to read as follows:

 

(a)The liability of the Company under the Policy shall not exceed the least of:

 

(i)              *% of the actual monetary loss or damage sustained or incurred
by 50 Varick LLC (of which the insured is a partner/shareholder/member), or if
the interest of the insured in said partnership/corporation/limited liability
company is reduced below            *%, such lesser proportion of the actual
loss of said partnership/corporation/limited liability company, or

 

(ii)               *% of the difference between the value of the insured estate
or interest as insured and the value of the insured estate or interest subject
to the defect, lien or encumbrance insured against by the Policy, or

 

(iii)The Amount of Insurance stated in Schedule A;

 

provided, however, that in no event shall the total liability of the Company
under the Policy, including this endorsement, exceed in the aggregate, the
Amount of Policy and costs which the Company is obligated to pay under the
Conditions therein.

 

The Amount of Insurance under the Policy and this endorsement shall be reduced
by any payment which may be received by the insured under any other policy of
title insurance affecting the premises insured by the Policy.

 

This endorsement is made a part of the Policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the Policy and any prior endorsements, nor does it extend the Date of Policy and
any prior endorsements, nor does it increase the Amount of Insurance.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be signed on the
date below to be valid when countersigned by an authorized officer of the
Company, all in accordance with its By-Laws.

 

Dated: 7/3/2013       Countersigned Royal Abstract of New York LLC

 

      Authorized Signatory           TIRSA Non Imputation Endorsement (5/1/07)  
 

 

 

 

 

EXHIBIT 4

 

MEZZANINE LOAN PURCHASE AND SALE AGREEMENT

 

29

 

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreements”) is entered into by and
between 50VARNY001, LLC, a Delaware limited liability company (the “Purchaser”),
and THOR 50 VARICK BRIDGE LENDER LLC, a Delaware limited liability company
(“Seller”), this 3rd day of July, 2013 (the “Closing Date”).

 

RECITALS:

 

WHEREAS, Seller has made a loan (the “Loan”) to Varick Studios Inc., a Delaware
corporation (“Borrower”), pursuant to that certain Secured Promissory Note and
Loan and Pledge Agreement, dated as of April 30, 2013 (the “Note”) given by
Borrower to the order of Seller; and

 

WHEREAS, the Note, together with all other documents and instruments securing or
otherwise evidencing the Loan as set forth on Exhibit A, are collectively
referred to as the “Loan Documents.”

 

NOW, THEREFORE, in consideration of the payment of the Purchase Price (as
defined on Schedule I hereof), the terms and conditions contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby covenant and agree as follows:

 

1.           Purchase of Loan. In consideration of (i) the payment of the
Purchase Price (as defined on Schedule I hereof) by Purchaser to Seller by wire
transfer to Seller’s account on the Closing Date in immediately available funds,
and (ii) Purchaser’s satisfaction of all of the terms and conditions set forth
herein, Seller shall sell, assign and transfer to Purchaser all of Seller's
right, title and interest in and to the Loan and the Loan Documents. In the
event that Seller receives any payment, penalty, credit or any other amount in
connection with the Loan after the Closing Date, except for the receipt by
Seller of the total Purchase Price, Seller shall promptly remit to Purchaser the
dollar amount of such payment, penalty, credit or other amount

 

2.Representations and Warranties.

 

2.1.         Seller hereby represents and warrants to Purchaser as follows:

 

(a)           Attached hereto as Exhibit A is a true, correct and complete
listing of all of the Loan Documents as of the Closing Date. Except as set forth
in the Loan Documents listed on Exhibit A. no Loan Document has been modified,
amended, altered, satisfied, canceled, subordinated or rescinded. There exists
no other agreement (written or oral) between Seller and Borrower with respect to
the Loan, other than the documents listed on Exhibit A.

 

(b)           Seller is, and as of the Closing Date will be, the holder of the
Loan and the Loan Documents, free and clear of any lien, pledge, security
interest, option or other charge or encumbrance (other than security interests
in favor of Seller’s lenders which will be released on or prior to the Closing
Date), and is transferring the Loan to Purchaser free and clear of any lien,
pledge, security interest option or other charge or encumbrance, or any right of
setoff or recoupment that Borrower may otherwise be entitled to. Other than
security interests in favor of its lenders which will be released on or prior to
the Closing Date, Seller has not transferred, and as of the Closing Date will
not have transferred, any rights under or claims relating to the Loan or the
Loan Documents to any other party.

 



Purchase and Sale Agreement  

 

 

(c)           Seller and (to Seller’s actual knowledge with no duty of inquiry)
Borrower are not in default of their respective obligations under the Loan
Documents.

 

(d)           As of the Closing Date, the outstanding principal balance of the
Loan is $5,000,000.00, the outstanding amount of accrued interest is $72,222.22,
and the Loan bears interest as described in the Loan Agreement.

 

(e)           Seller (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite authority to own, lease and operate its
properties and to carry on its business as now being conducted and (iii) is duly
qualified or licensed and Otherwise authorized to transact business in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or license
necessary.

 

(f)           Seller has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereunder. The execution and delivery of this
Agreement by Seller, the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated hereunder have been duly and
validly authorized. This Agreement has been duly and validly executed and
delivered by it and constitutes the valid and binding agreement of it,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(g)           No authorization, consent or approval of, or filing with, any
court or any public body or authority and no consent or approval of any third
party or parties is necessary for the consummation by Seller of the transactions
contemplated by this Agreement.

 

(h)           There are no actions or proceedings against, or investigations of,
the Seller pending, or, to the knowledge of the Seller, threatened, before any
court, arbitrator, administrative agency or other tribunal (i) asserting the
invalidity of this Agreement or (ii) seeking to prevent the sale of the Loan or
the consummation of the transaction contemplated by this Agreement by the
Seller.

 

2.2.        Purchaser hereby confirms that it has received and reviewed the Loan
Agreement and the other Loan Documents and has reviewed the Loan Documents and
such other documents and information deemed appropriate by it to make its own
credit analysis and decision to purchase the Loan Documents and the Loan.
Purchaser further confirms that it will, independently and without reliance upon
Seller, continue to make its own credit decisions pursuant to and in accordance
with its rights and remedies under the Loan Documents. From and after the date
hereof, Purchaser expressly assumes and undertakes to perform all of the
obligations of Seller under the Loan Documents.

 



Purchase and Sale Agreement-2- 

 

 

2.3.        Purchaser represents and warrants to Seller as follows :

 

(a)            Purchaser (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite authority to own, lease and operate its
properties and to carry on its business as now being conducted and (iii) is duly
qualified or licensed and otherwise authorized to transact business in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or license
necessary.

 

(b)           Purchaser has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereunder. The execution and delivery of this
Agreement by Purchaser, the performance by it of its obligations hereunder and
the consummation by it of the transactions contemplated hereunder have been duly
and validly authorized. This Agreement has been duly and validly executed and
delivered by it and constitutes the valid and binding agreement of it,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(c)           Neither the negotiation, execution or delivery of this Agreement
by Purchaser nor the performance by Purchaser of its obligations hereunder nor
the consummation by such entity of the transactions contemplated hereunder has
or will (i) constitute a breach or violation under Purchaser’s constituent
documents, (ii) constitute a breach, violation or default (or be an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or result in the creation of any lien upon any of
Purchaser’s properties or assets under, any material note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument to which
Purchaser is a party or by which any of its properties or assets are bound or
(iii) constitute a violation of any order, writ, injunction, decree, statute,
rule or regulation of any court or governmental authority applicable to it or
any of its properties or assets, in each case except for such breaches,
violations, defaults, terminations or liens that could not reasonably be
expected to have a material adverse effect on the ability of Purchaser to
perform its obligations hereunder.

 

(d)           No authorization, consent or approval of, or filing with, any
court or any public body or authority and no consent or approval of any third
party or parties is necessary for the consummation by Purchaser of the
transactions contemplated by this Agreement.

 

(e)           There are no actions or proceedings against, or investigations of,
the Purchaser pending, or, to the knowledge of the Purchaser, threatened, before
any court, arbitrator, administrative agency or other tribunal (i) asserting the
invalidity of this Agreement or (ii) seeking to prevent the purchase of the Loan
or the consummation of the transaction contemplated by this Agreement by the
Purchaser.

 



Purchase and Sale Agreement-3- 

 

 

2.4.        All representations and warranties made by the parties in this
Section shall survive the closing of this transaction and/or any termination of
this Agreement.

 

3.           Payment and Receipt of the Purchase Price. On the Closing Date,
Purchaser shall pay the Purchase Price to Seller by wire transfer of immediately
available funds as follows:

 

Citibank, NA

666 Fifth Avenue

New York, New York 10103

ABA#021 000 089

For Credit to Wachtel Masyr & Missry LLP

ACC#43311175 (Escrow Funds)

 

4.           Closing: Execution of Documents of Transfer.

 

(a)           On the Closing Date, Seller shall:

 

(i)           deliver to Purchaser the original executed Loan Documents.

 

(ii)          deliver to Purchaser the Note together with an allonge endorsement
thereto in the form attached hereto as Schedule 4(a)(ii).

 

(iii)         execute and deliver to Purchaser an Assignment of Loan Documents
in the form attached hereto as Schedule 4(a)(iii).

 

(b)           On and as of the Closing Date, and upon receipt by Seller of the
Purchase Price, Purchaser shall be deemed authorized by Seller to record such
UCC Financing Statement Amendments (or similar instruments) assigning all of
Seller’s rights in and to the UCC Financing Statements related to the Loan.

 

5.           Loan Assumption.   Seller hereby assigns all rights,
responsibilities and obligations with respect to the Loan and the Loan Documents
to Purchaser, and Purchaser hereby expressly assumes all responsibilities and
obligations with respect to the Loan and the Loan Documents, arising on and
after the Closing Date.

 

6.           Further Assurances.  Purchaser and Seller hereby agree to execute
and deliver, both at and after the Closing Date, such instruments and take such
further actions as another party hereto may, from time to time, reasonably
request in order to effectuate the purposes and to carry out the terms of this
Agreement. Without limiting the generality of the foregoing, Seller agrees that
following the Closing Date, Seller shall execute any notice or instrument of
transfer, assignment or conveyance reasonably requested by the Purchaser (which
request is accompanied by the form of instrument sufficient to satisfy
Purchaser’s request) to more fully confirm or effect the transfer of the Loan.
Notwithstanding anything to the contrary in this Section 6, Purchaser shall be
responsible for, and shall pay or reimburse the Seller for, all costs and
expenses related to any further assurances described in this Section 6,
including but not limited to reasonable attorneys’ fees, recording costs and
filing fees.

 



Purchase and Sale Agreement-4- 

 

 

7.           Notices.   Any notice required or permitted by or in connection
with this Agreement, without implying the obligation to provide any such notice,
shall be in writing at the appropriate addresses set forth below or to such
other addresses as may be hereafter specified by written notice by Seller or
Purchaser. Any such notice shall be deemed to be effective one (1) business day
after dispatch if sent by overnight delivery, express mail or Federal Express or
three (3) business days after mailing if sent by first class mail with postage
prepaid, or upon receipt if accomplished by hand delivery.

 

If to Purchaser:

 

50VARNY001, LLC

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Jesse Galloway, Esq.

 

with a copy to:

 

Donovan LLP

152 Madison Avenue, 14th Floor

New York, New York 10016

Attention: Nicholas T. Donovan, Esq.

 

If to Seller:

 

Thor 50 Varick Bridge Lender LLC

c/o Thor Equities, LLC

25 West 39th Street

New York, New York 10018

Attention: Joseph J. Sitt and Cory Elbaum

 

with a copy to:

 

Wachtel Missry LLP

One Dag Hammarskjold Plaza

885 Second Avenue, 47th Floor

New York, New York 10017

Attention: Morris Missry, Esq.

 

8.           Choice of Law. The laws of the State of New York shall govern the
rights and obligations of the parties to this Agreement, and the interpretation
and construction and enforceability thereof, and any and all issues relating to
the transactions contemplated herein.

 

9.            Final Agreement. This Agreement (including the exhibits hereto)
constitutes the final and entire agreement and understanding of the parties with
respect to the purchase and sale of the Loan, and any terms and conditions not
set forth in this Agreement are not a part of this Agreement. The understanding
of the parties hereto may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. No variation,
modification, or changes hereof shall be binding on either party hereto unless
set forth in a document executed by both parties.

 



Purchase and Sale Agreement-5- 

 

 

10.           Severability. If any paragraph, section, sentence, clause or
phrase contained in this Agreement shall become illegal, null or void or against
public policy, for any reason, or shall be held by any court of competent
jurisdiction to be illegal, null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Agreement
shall not be affected thereby to the extent that the intent of the parties
hereto can be carried out absent such provision.

 

11.           Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an enforceable document, but all of which
together shall constitute one and the same document.

 

12.           Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.

 

13.           Time of the Essence. Time is of the essence in the execution and
performance of this Agreement.

 

14.           Rule of Construction. The parties acknowledge that each party and
its counsel have reviewed this Agreement and the parties hereby agree that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.

 

15.           Fees and Expenses. Each party shall bear the costs and expenses of
its own attorneys in connection with the preparation of this Agreement and the
documents to be delivered in connection with the transaction contemplated
hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 



Purchase and Sale Agreement-6- 

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

  SELLER:       THOR 50 VARICK BRIDGE LENDER LLC, a   Delaware limited liability
company       By: DSFT Holdings LLC, its sole member             By:       Name:
Morris Missry       Title: Manager           PURCHASER:       50VARNY001, LLC, a
Delaware limited liability   company       By:       Name:     Title:

 

Signature Page

 



Purchase and Sale Agreement  

 

 



SCHEDULE I

 

Purchase Price

 

As used in the foregoing Agreement and in this Schedule I, the following terms
shall have the following meanings:

 

“Purchase Price” shall mean the total of (i) the Principal and (ii) all accrued
and unpaid Interest.

 

“Principal” shall mean the outstanding principal balance of the Loan in the
amount of $5,000,000.00.

 

“Interest” shall mean regular interest on the outstanding principal balance of
the Loan due and owing as of the Closing Date in the amount of $72,222.22.

 

Purchase and Sale AgreementExhibit A – Page 1 

 

 

EXHIBIT A

 

Loan Documents

 

1.The Note;

 

2.That certain Security Agreement, made as of April 30, 2013, by 50 Varick LLC
(the “Fee Owner”) to and in favor of Lender;

 

3.That certain Negative Pledge, made as of April 30, 2013, by Fee Owner to and
in favor of Lender;

 

4.That certain Membership Certificate No. 000001 of Fee Owner, together with an
executed Assignment of Interest in blank;

 

5.That certain UCCPlus Insurance Policy No. CTI001-14-1302216 issued by Chicago
Title Insurance Company;

 

6.That certain Closing Statement with respect to the Loan, dated April 30, 2013,
by and between Borrower and Lender; and

 

7.That certain Authorizing Resolution and Incumbency Certificate, certified to
and attested by Hari K. Samaroo, as Secretary of Borrower.

 

Purchase and Sale AgreementExhibit A – Page 2 

 

 

Schedule 4(a)(ii)

Form of Allonge Endorsement

 

ALLONGE ENDORSEMENT TO PROMISSORY NOTE

 

This allonge is attached to that certain Secured Promissory Note and Loan and
Pledge Agreement, dated as of April 30, 2013, made by Varick Studios Inc., a
Delaware corporation, to the order of the undersigned.

 

Pay to the order of 50VARNY001, LLC, a Delaware limited liability company,
without recourse.

 

  THOR 50 VARICK BRIDGE LENDER LLC, a   Delaware limited liability company      
By: DSFT Holdings LLC, its sole member           By:         Name: Morris Missry
      Title: Manager

 



Purchase and Sale AgreementSchedule 4(a)(ii) – Page 1 

 

 

Schedule 4(a)(iii) 

Form of Assignment of Loan Documents

 

This Instrument prepared by and to be returned to:                              
                      SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

ASSIGNMENT OF LOAN DOCUMENTS

 

For and in consideration of the sum of one dollar ($1.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, THOR 50
VARICK BRIDGE LENDER LLC, a Delaware limited liability company (“Assignor”),
whose mailing address is c/o Thor Equities, LLC, 25 West 39th Street, New York,
New York 10018, does hereby, through its duly appointed and authorized officers,
bargain, sell, give, grant, convey, transfer, set over and assign, WITHOUT
RECOURSE, to 50VARNY001, LLC, a Delaware limited liability company, whose
mailing address is c/o American Realty Capital, 405 Park Avenue, 15th Floor, New
York, New York 10022, its successors and assigns, all of Assignor’s rights,
title and interest in, to and under the following instruments and documents:

 

1.That certain Secured Promissory Note and Loan and Pledge Agreement, dated as
of April 30, 2013, given by Varick Studios Inc., a Delaware corporation
(“Borrower”) to the order of Assignor;

 

2.That certain Security Agreement, made as of April 30, 2013, by 50 Varick LLC
(the “Fee Owner”) to and in favor of Lender;

 

3.That certain Negative Pledge, made as of April 30, 2013, by Fee Owner to and
in favor of Lender;

 

4.That certain Membership Certificate No. 000001 of Fee Owner, together with an
executed Assignment of Interest in blank;

 

5.That certain UCCPlus Insurance Policy No. CTI001-14-1302216 issued by Chicago
Title Insurance Company;

 

6.That certain Closing Statement with respect to the Loan, dated April 30, 2013,
by and between Borrower and Lender; and

 

7.That certain Authorizing Resolution and Incumbency Certificate, certified to
and attested by Hari K. Samaroo, as Secretary of Borrower.

 



Purchase and Sale AgreementSchedule 4(a)(iii) – Page 1 

 

 

[NO FURTHER TEXT ON THIS PAGE]

 



Purchase and Sale AgreementSchedule 4(a)(iii) – Page 2 

 

 

IN WITNESS WHEREOF, said Assignor has caused this Assignment to be executed on
this 3rd day of July, 2013.

 

  ASSIGNOR:       THOR 50 VARICK BRIDGE LENDER LLC, a   Delaware limited
liability company       By: DSFT Holdings LLC, its sole member       By:        
Name: Morris Missry       Title: Manager

 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 

On the 3rd day of July, in the year 2013, before me, the undersigned, personally
appeared Morris Missry, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity, and that by his/her/their signature(s) on the
instrument, the individual(s) or the person(s) upon behalf of which the
individual(s) acted, executed the instrument.

 

 

  NOTARY PUBLIC [Seal]

 



Purchase and Sale AgreementSchedule 4(a)(iii) – Page 3 

